TRANSITION AGREEMENT
This TRANSITION AGREEMENT (the “Agreement”) is effective as of August 6, 2018
(the “Effective Date”) and is entered into by and between PICO Holdings, Inc., a
Delaware corporation (the “Company”), and John T. Perri (“Executive”).
WHEREAS, Executive and the Company entered into that certain Employment
Agreement effective as of January 1, 2017 (the “Employment Agreement”), which is
attached hereto as EXHIBIT A; and
WHEREAS, Executive and the Company mutually desire to set forth the terms and
conditions governing the agreed upon transition in Executive’s employment with
the Company.
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Executive and the Company agree as follows:


1.Bonus Plan Participation.
(a)    As of the Effective Date, Executive shall no longer be eligible to
participate in the Company’s Executive Bonus Plan (the “Executive Bonus Plan”),
and shall immediately cease to be a Participant (as defined in the Executive
Bonus Plan) for all purposes under the Executive Bonus Plan. Consistent with,
and in furtherance of, the foregoing, Executive and the Company hereby
acknowledge and agree as follows:
•
in no event shall Executive be entitled to a bonus under the Executive Bonus
Plan for the 12-month period between January 1, 2018 and December 31, 2018,
regardless of whether Executive is employed by the Company through such period;

•
Section 3.2 of the Employment Agreement is hereby deleted in its entirety and
shall have no further force or effect;

•
Section 6.1(b) of the Employment Agreement is hereby deleted in its entirety and
shall have no further force or effect;

•
the third sentence of Section 6.2 of the Employment Agreement is hereby deleted
in its entirety and shall have no further force or effect; and

•
subsection (i) of Section 6.3 of the Employment Agreement shall be amended and
restated as follows: “the Company shall pay to Executive on the date of such
termination, in each case to the extent not previously paid, Executive’s base
salary then in effect through the date of such termination and Executive’s
accrued but unused vacation and other paid time off”.






--------------------------------------------------------------------------------



(b)    For the avoidance of doubt, Executive shall remain eligible to
participate in the Company’s Executive Change in Control Bonus Plan (the “CIC
Bonus Plan”) following the Effective Date.
2.    Transition Duties. During the Transition Period (as defined below)
Executive shall report directly to the Chairman of the Company’s Board of
Directors (and the Company’s Chief Financial Officer, if and when the Company
appoints a new Chief Financial Officer) (collectively, the “Direct Reports”),
and will perform the duties set forth hereto on EXHIBIT B (collectively, the
“Designated Duties”), and/or such other duties as may be assigned to Executive
by the Direct Reports from time to time following the Effective Date.
3.    Base Salary. Executive shall continue to receive his current base salary
throughout the Transition Period.
4.    Transition Period. For purposes of this Agreement, the “Transition Period”
shall mean the period beginning on the Effective Date and ending on the date
that is the earliest of:
(a)    the date that the Company files its Annual Report on Form 10-K for the
fiscal year ending December 31, 2018;
(b)    a date selected in the sole discretion of the Company, provided such date
is not before December 31, 2018; and
(c)    the date of Executive’s Involuntary Termination (as defined in the
Employment Agreement and as amended pursuant to this Agreement).
In the event that the Transition Period ends on either of the dates referred to
in Sections 4(a) and 4(b) above, then Executive’s Involuntary Termination shall
be deemed to have occurred on such date.
5.    Good Reason. Executive hereby acknowledges and agrees that neither (i) the
change in Executive’s authority, duties and responsibilities as contemplated by
the Designated Duties (or such other duties as may be assigned to Executive by
the Direct Reports from time to time following the Effective Date), nor (ii)
Executive’s performance of the Designated Duties and/or such other duties as may
be assigned to Executive by the Direct Reports from time to time following the
Effective Date, nor (iii) Executive no longer serving as the Company’s Chief
Financial Officer and/or the Company’s appointment of a new Chief Financial
Officer to replace Executive, shall constitute “Good Reason” as defined in
Section 6.6(d) of the Employment Agreement.
6.    Transition Bonus.
(a)    Subject to Section 6(b), if Executive remains employed by the Company
through the Transition Period, then the Company shall pay Executive a one-time
cash bonus in the amount of $250,000, payable in a lump-sum within three
business days following the completion of the Transition Period, subject to
withholding of applicable taxes (the “Transition Bonus”).





--------------------------------------------------------------------------------



(b)    Executive shall not be entitled to receive the Transition Bonus, and
Section 6(a) above shall automatically terminate and be of no further force or
effect, if during the Transition Period there occurs a CIC Transaction (as
defined in the CIC Bonus Plan).
For the avoidance of doubt, under no circumstance shall Executive be entitled to
receive the Transition Bonus and a bonus under the CIC Bonus Plan, subject to
the terms and conditions thereof.
7.    Effect of Agreement. Except as expressly modified by this Agreement, the
Employment Agreement shall remain unmodified and in full force and effect.
Consistent with, and in furtherance of, the foregoing, Executive and the Company
hereby acknowledge and agree as follows:
•
the provisions of Section 6.5 and Section 7.7 of the Employment Agreement shall
be applied with respect to the payment of the Transition Bonus under this
Agreement; and

•
the provisions of Section 7.5 of the Employment Agreement shall be applied with
respect to any disputes, claims, or causes of action arising from or relating to
the enforcement, breach, performance or interpretation of this Agreement.

8.    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by a duly authorized representative of the Company.
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.
9.     Choice of Law; Venue.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without giving effect to any conflict of law principles. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties pursuant to this Agreement that is not subject to
arbitration pursuant to Section 7.5 of the Employment Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California and
agree that such litigation shall be conducted only in the courts of the County
of San Diego, California, or the federal courts of the United States for the
Southern District of California, and no other courts.
10.    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
11.    Benefits Not Assignable. Except as otherwise provided herein or by law,
no right or interest of Executive under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or





--------------------------------------------------------------------------------



assignment thereof shall be effective. No right or interest of Executive under
this Agreement shall be liable for, or subject to, any obligation or liability
of Executive.
12.    Further Assurances. From time to time, at the Company’s request and
without further consideration, Executive shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of this Agreement, and to provide
adequate assurance of Executive’s due performance thereunder.
13.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
14.    Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
Effective Date.


PICO HOLDINGS, INC.




By: /s/ Max Webb
Name: Max Webb
Title: Executive Chairman


EXECUTIVE


/s/ John T. Perri
John T. Perri





















--------------------------------------------------------------------------------




AMENDMENT TO TRANSITION AGREEMENT
This Amendment to Transition Agreement (“Amendment”), effective as of November
27, 2018 (the “Effective Date”), is entered into by and between PICO Holdings,
Inc., a Delaware corporation (the “Company”), and John T. Perri (“Executive”),
and amends that certain Transition Agreement by and between the Company and
Executive dated August 6, 2018 (the “Transition Agreement”).
Whereas, the Company and Executive entered into the Transition Agreement to set
forth the terms and conditions governing the agreed upon transition in
Executive’s employment with the Company; and
Whereas, the Company and Executive are entering into this Amendment to amend
certain terms of the Transition Agreement.
Now, Therefore, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:
1.Section 4. Section 4 of the Transition Agreement is hereby amended and
restated to read in its entirety as follows:


“4. Transition Period. For purposes of this Agreement, the “Transition Period”
shall mean the period beginning on the Effective Date and ending on the date
that is the earlier of:
(a) the date that the Company files its Quarterly Report on Form 10-Q for the
three months ending March 31, 2019; and
(b) the date of Executive’s Involuntary Termination (as defined in the
Employment Agreement and as amended pursuant to this Agreement).
In the event that the Transition Period ends on the date referred to in Section
4(a) above, then Executive’s Involuntary Termination shall be deemed to have
occurred on such date.”
2.Section 6(a). Section 6(a) of the Transition Agreement is hereby amended and
restated to read in its entirety as follows:


“(a)    Subject to Section 6(b), if Executive remains employed by the Company
through the Transition Period, then the Company shall pay Executive a one-time
cash bonus in the amount of $275,000, payable in a lump-sum within three
business days following the completion of the Transition Period, subject to
withholding of applicable taxes (the “Transition Bonus”).”
3.     Choice of Law; Venue.    The validity, interpretation, construction and
performance of this Amendment shall be governed by the laws of the State of
California without giving effect





--------------------------------------------------------------------------------



to any conflict of law principles. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties pursuant to
this Amendment that is not subject to arbitration pursuant to Section 7.5 of the
Employment Agreement (as defined in the Transition Agreement), the parties
hereby submit to and consent to the jurisdiction of the State of California and
agree that such litigation shall be conducted only in the courts of the County
of San Diego, California, or the federal courts of the United States for the
Southern District of California, and no other courts.
4.     Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
5.    Effect of Amendment. Except as expressly modified by this Amendment, the
Transition Agreement shall remain unmodified and in full force and effect.
6.     Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Amendment, and is knowingly and
voluntarily entering into this Amendment.





--------------------------------------------------------------------------------





In Witness Whereof, each of the parties has executed this Amendment as of the
Effective Date.


PICO Holdings, Inc.




By: /s/ Max Webb
Name: Max Webb
Title: Executive Chairman


Executive


/s/ John T. Perri
John T. Perri







--------------------------------------------------------------------------------




EXHIBIT A
EMPLOYMENT AGREEMENT


PICO HOLDINGS, INC.
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made and entered into by and
between John T. Perri (“Executive”) and PICO Holdings, Inc. (the “Company”),
effective as of January 1, 2017 (the “Effective Date”).


R E C I T A L S


WHEREAS, the Company and Executive wish to set forth in this Agreement the terms
and conditions under which Executive will continue to be employed by the Company
on and after the Effective Date;


NOW, THEREFORE, the Company and Executive, in consideration of the mutual
promises set forth herein, agree as follows:
ARTICLE 1


NATURE OF EMPLOYMENT


1.1.Effect of Agreement. This Agreement shall govern the terms of Executive’s
employment with the Company on and after the Effective Date until it is
terminated by either the Company or Executive pursuant to the terms set forth in
Article 6.


1.2.At-Will Employment. Executive acknowledges and agrees that nothing in this
Agreement shall be construed to imply that Executive’s employment with the
Company is guaranteed for any period of time. Subject to the provisions of
Article 6 hereof, Executive’s employment with the Company is at-will and either
the Company or Executive may terminate the employment relationship at any time
with or without cause and with or without notice.


ARTICLE 2


EMPLOYMENT DUTIES


2.1    Title/Responsibilities. Executive agrees to continue to serve the Company
in the positions of Chief Financial Officer and Secretary. Executive shall have
the powers and duties commensurate with such positions.


2.2    Full Time Attention. Executive shall devote his best efforts and his full
business time and attention to the performance of the services customarily
incident to the offices of Chief Financial Officer and Secretary and to such
other services as the President and Chief Executive Officer and/or Board of
Directors of the Company (the “Board”) may reasonably request.


2.3    Other Activities. Except upon the prior written consent of the Board,
Executive shall not during the period of employment engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that is or may be competitive with, or that might place him in a
competing position to that of the Company or any other corporation or entity
that directly or indirectly controls, is controlled by, or is under common
control with the Company (an “Affiliated Company”), provided that passive
ownership of less than one percent (1%) of the outstanding securities of any
publicly traded company shall not be deemed a violation of this Section 2.3.
Executive shall not serve on any private or public company board of directors in
the absence of a resolution of the Company’s Board, provided that Executive
shall not be prohibited from engaging in charitable or non-profit endeavors that
do not materially interfere with the performance of his obligations under this
Agreement.


ARTICLE 3





--------------------------------------------------------------------------------





COMPENSATION


3.1    Base Salary. Executive shall receive a base salary at an annual rate of
$440,000, payable in equal installments in accordance with the Company’s normal
payroll practices. The Board, upon recommendation from the Compensation
Committee of the Board (the “Compensation Committee”), in its sole discretion,
may increase or decrease Executive’s base salary from time to time.


3.2    Incentive Bonus. Executive shall be eligible to participate in the PICO
Holdings, Inc. Executive Bonus Plan (the “Bonus Plan”), as amended from time to
time, in accordance with the terms and conditions of the Bonus Plan.


3.3    Withholdings. All compensation and benefits payable to Executive under
this Agreement shall be subject to all federal, state, and local taxes and other
withholdings and similar taxes and payments required by applicable law.


ARTICLE 4


EXPENSE ALLOWANCES AND FRINGE BENEFITS


4.1    Vacation. During the term of this Agreement, Executive shall not accrue
paid vacation or personal time off under any current or future vacation or paid
time off policy of the Company (collectively, the “PTO Plans”). Executive may
take reasonable time off for vacation, consistent with the needs of the
Company’s business, and shall notify the Board of such vacation usage,
consulting in advance with the Board as appropriate. Executive’s accrued
vacation and paid time off account balance of $148,229.86 as of December 31,
2016 (the “Balance”) shall not be affected by this Section 4.1, and such Balance
shall be payable in full upon Executive’s termination of employment with the
Company for any reason.


4.2    Benefits. During Executive’s employment hereunder, the Company shall
provide Executive with the health insurance, welfare, retirement and other
similar benefits it generally provides to its other senior management employees,
on terms no less favorable than those provided to any other employee; provided,
however, that Executive shall not be eligible to participate in any PTO Plans.
The amount and extent of any benefits to which Executive may be entitled shall
be governed by the specific benefit plan or policy as it may be amended from
time to time.


4.3     Business Expense Reimbursement. During the term of this Agreement,
Executive shall be entitled to receive proper reimbursement for all reasonable
out-of-pocket expenses incurred by him (in accordance with the policies and
procedures established by the Company for its senior executive officers) in
performing services hereunder. Executive agrees to furnish to the Company
adequate records and other documentary evidence of such expense for which
Executive seeks reimbursement at least on a quarterly basis. Such expenses shall
be reimbursed and accounted for under the policies and procedures established by
the Company, and such reimbursement shall be made promptly.


ARTICLE 5


CONFIDENTIALITY


5.1    Confidentiality. Executive hereby agrees to hold in strict confidence and
not to disclose or make available to any person, firm, corporation, association
or other entity for any reason or purpose whatsoever, any Confidential
Information (as defined below). Upon termination of Executive’s employment with
the Company, all Confidential Information in Executive’s possession that is in
written or other tangible form (together with all copies or duplicates thereof,
including computer files) shall be returned to the Company and shall not be
retained by Executive or furnished to any third party, in any form except as
provided herein; provided, however, that Executive shall not be obligated to
treat as confidential, or return to the Company copies of any Confidential
Information that (i) was publicly known at the time of disclosure to Executive,
(ii) becomes publicly known or available thereafter other than by any





--------------------------------------------------------------------------------



means in violation of this Agreement or any other duty owed to the Company by
any person or entity, or (iii) is lawfully disclosed to Executive by a third
party. For purposes of this Agreement, the term “Confidential Information” shall
mean information disclosed to Executive or known by Executive as a consequence
of or through his or her relationship with the Company, about the customers,
employees, business methods, public relations methods, organization, procedures
or finances, including, without limitation, information of or relating to
customer lists, of the Company and its Affiliated Companies.


5.2    Return of Property. All documents, records, apparatus, equipment and
other physical property which is furnished to or obtained by Executive in the
course of his employment with the Company shall be and remain the sole property
of the Company. Executive agrees that, upon the termination of his employment,
he shall return all such property (whether or not it pertains to Confidential
Information).


5.3    No Use of Prior Confidential Information. Executive will not
intentionally disclose to the Company or use on its behalf any confidential
information belonging to any of his former employers or any other third party.


ARTICLE 6


TERMINATION


6.1.Involuntary Termination. In the event of Executive’s Involuntary
Termination, the Company shall pay to Executive on the date of such termination
of employment (the “Termination Date”), to the extent not previously paid,
Executive’s base salary then in effect through the Termination Date and
Executive’s accrued but unused vacation and other paid time off. In addition,
provided that Executive executes and delivers to the Company in connection with
such termination of employment a Release of Claims (as defined in Section 7.8 of
this Agreement) and the period for revocation, if any, of the Release of Claims
has lapsed on or before the sixtieth (60th) day following the Termination Date
without the Release of Claims having been revoked, the Company shall provide
Executive with the following, subject to Section 7.7 of this Agreement:


(a)Base Salary. Executive shall receive an amount (less applicable tax
withholdings) equal to twenty-four (24) months of Executive’s base salary as in
effect on the Termination Date (without giving effect to any reduction in base
salary amounting to Good Reason). Any such amount shall be paid in a lump sum in
cash on the sixtieth (60th) day following the Termination Date.


(b)Bonus. Executive shall receive an amount, if any, under Section 8 of the
Bonus Plan, as determined in accordance with such Section. Any such amount (less
applicable tax withholdings) shall be paid in accordance with such Section.


(c)Equity Award Acceleration. All equity awards granted by the Company to
Executive that are outstanding and unvested as of the Termination Date shall
become fully and immediately vested, effective as of the Termination Date.


(d)Continued Healthcare. If Executive and Executive’s eligible dependents then
participating in the Company’s group health insurance plans elect to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall pay the premium for Executive and Executive’s covered dependents on a
monthly basis through the earlier of (i) the one (1) year anniversary of the
Termination Date and (ii) the date Executive and Executive’s covered dependents,
if any, become eligible for healthcare coverage under another employer’s plan(s)
(the “COBRA Payment Period”). After the Company ceases to pay premiums pursuant
to the preceding sentence, Executive may, if eligible, elect to continue
healthcare coverage at Executive’s expense in accordance with the provisions of
COBRA.


(e)

Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of applicable law (including, without limitation, Section 2716 of the Public
Health





--------------------------------------------------------------------------------



Service Act), then in lieu of paying the COBRA premiums, the Company will pay
Executive, for each month of the remainder of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premiums for such month, subject to
applicable tax withholdings (such amount, the “Special Severance Payment”).
Executive may, but is not obligated to, use any such Special Severance Payment
toward the cost of COBRA premiums. Special Severance Payments (if any) will be
made to Executive on a monthly basis as follows: (i) if the Company does not pay
the COBRA premiums for any month during the sixty (60)-day period following the
Termination Date, a Special Severance Payment will be made to Executive on the
sixtieth (60th) day following the Termination Date and will be equal to the
aggregate amount of the COBRA premiums for such months; and (ii) following such
sixty (60)-day period, if the Company does not pay the COBRA premiums for any
remaining month during the COBRA Payment Period, a Special Severance Payment
will be made to Executive on the first day of such month and will be equal to
the COBRA premiums for such month.


6.2.Exclusivity. The provisions of Section 6.1 of this Agreement are intended to
be and are exclusive and in lieu of any other rights or remedies to which
Executive may otherwise be entitled in the event of Executive’s Involuntary
Termination. In such circumstances, Executive shall be entitled to no benefits,
compensation or other payments or rights upon termination of employment other
than those benefits expressly set forth in Section 6.1 above. Notwithstanding
the foregoing, to the extent not previously paid, Executive shall be entitled to
receive any bonus payable to Executive under Section 7 of the Bonus Plan with
respect to the Plan Year (as defined in the Bonus Plan) that ended immediately
prior to the Plan Year in which Executive’s Involuntary Termination occurs
(which bonus, if any, shall be paid in accordance with Section 7 of the Bonus
Plan).


6.3.Other Termination. In the event of Executive’s termination of employment
with the Company for any reason, other than due to an Involuntary Termination,
(i) the Company shall pay to Executive on the date of such termination, in each
case to the extent not previously paid, Executive’s base salary then in effect
through the date of such termination, Executive’s accrued but unused vacation
and other paid time off, and any bonus payable to Executive under Section 7 of
the Bonus Plan with respect to the Plan Year (as defined in the Bonus Plan) that
ended immediately prior to the Plan Year in which Executive’s termination occurs
(which bonus, if any, shall be paid in accordance with Section 7 of the Bonus
Plan), and (ii) Executive shall not be entitled to any payments or benefits
under Section 6.1 of this Agreement or any other severance payments or benefits.


6.4.Resignation from Boards. Executive acknowledges and agrees that in the event
of Executive’s termination of employment with the Company for any reason,
Executive hereby automatically and irrevocably resigns from any position that he
may then have as an executive or member of the board of directors or board of
managers of any company or entity other than the Company, to which he was
appointed or elected or designated to be appointed or elected by the Company,
effective as of the date of such termination.


6.5.Golden Parachute Payments. In the event that the severance payments and
other benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 6.5, would be subject to the excise tax imposed by Section 4999 of the
Code (“Excise Tax”), then Executive’s severance payments and benefits under this
Agreement shall be payable either


a.in full, or


b.as to such lesser amount which would result in no portion of such severance
payments or benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance payments and benefits under this
Agreement, notwithstanding that all or some portion of such severance payments
or benefits may be taxable under Section 4999 of the Code. Any reduction in the
severance payments and benefits required by this Section 6.5 will be made in the
following order: (i) reduction of cash payments; (ii) reduction of accelerated
vesting of equity awards other than stock options; (iii) reduction of
accelerated vesting of stock options; and (iv) reduction of other benefits paid
or provided to Executive. In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting will be cancelled in the
reverse order of the date





--------------------------------------------------------------------------------



of grant of Executive’s equity awards. If two or more equity awards are granted
on the same date, the accelerated vesting of each equity award will be reduced
on a pro-rata basis.


The professional firm engaged by the Company for general tax purposes as of the
day prior to the date of the event that might reasonably be anticipated to
result in severance payments and benefits that would otherwise be subject to the
Excise Tax will perform the foregoing calculations. If the tax firm so engaged
by the Company is serving as accountant or auditor for the acquiring company,
the Company will appoint a nationally recognized tax firm to make the
determinations required by this Section 6.5. The Company will bear all expenses
with respect to the determinations by such firm required to be made by this
Section 6.5. The Company and Executive shall furnish such tax firm such
information and documents as the tax firm may reasonably request in order to
make its required determination. The tax firm will provide its calculations,
together with detailed supporting documentation, to the Company and Executive as
soon as practicable following its engagement. Any good faith determinations of
the tax firm made hereunder will be final, binding and conclusive upon the
Company and Executive.


6.6.Definition of Terms. Capitalized terms not otherwise defined by this
Agreement shall have the following meanings:


a.“Cause” means the occurrence of any of the following:


(i)Executive’s willful and continued failure to materially perform the duties
and responsibilities of his position after there has been delivered to Executive
a written demand for performance from the Board which describes the basis for
the Board’s belief that Executive has not substantially performed his duties and
provides Executive with thirty (30) days to take corrective action, unless the
Board determines in the exercise of its reasonable good faith discretion that
such failure is of such nature or extent that effective corrective action is
impossible or unlikely (in which case such failure will constitute “Cause” even
though Executive is not provided with thirty (30) days to take corrective
action);


(ii)any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of the Company and any Affiliated Company with
the intention or reasonable expectation that such action may result in the
substantial personal enrichment of Executive;


(iii)Executive’s conviction of, or plea of nolo contendere to, a felony that the
Board reasonably believes has had or will have a material detrimental effect on
the Company’s reputation or business;


(iv)a breach of any fiduciary duty owed to the Company and any Affiliated
Company by Executive that has a material detrimental effect on the Company’s or
Affiliated Companies’ reputation or business;


(v)Executive being found liable in any United States Securities and Exchange
Commission or other civil or criminal securities law action or entering any
cease and desist order with respect to such action (regardless of whether or not
Executive admits or denies liability);


(vi)Executive (i) obstructing or impeding, (ii) endeavoring to influence,
obstruct or impede, or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”); provided, however, that Executive’s failure to
waive attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”; or


(vii)     Executive’s material breach of any contract or agreement between
Executive and the Company (including this Agreement) or Executive’s intentional
and material violation of any material policy of the Company.







--------------------------------------------------------------------------------



b.“Disability” means Executive’s absence, as a result of incapacity due to
physical or mental illness, from Executive’s duties with the Company on a
full-time basis for 90 or more consecutive days or a total of 180 or more days
in any twelve-month period.


c.“Involuntary Termination” means the occurrence of either (i) termination by
the Company of Executive’s employment with the Company for any reason other than
Cause or (ii) Executive’s Resignation for Good Reason; provided, however, that
Involuntary Termination shall not include any termination of Executive’s
employment which is (x) for Cause, (y) a result of Executive’s death or
Disability, or (z) a result of Executive’s voluntary termination of employment
which is not a Resignation for Good Reason.


d.“Resignation for Good Reason” means the voluntary resignation by Executive
from employment with the Company within a period of ninety (90) days after the
initial occurrence, without Executive’s express written consent, of any of the
following conditions (each, a “Good Reason”) which remains in effect for thirty
(30) days after Executive’s delivery of written notice of the occurrence of such
condition(s) to the Board within thirty (30) days following the initial
occurrence of such condition(s):


i.a material diminution in Executive’s authority, duties or responsibilities
(for the avoidance of doubt, any change in authority, duties and
responsibilities that occurs as a result of the monetization or disposition of
assets by the Company shall not be considered such a diminution in authority,
duties or responsibilities);


ii.a material reduction in the health and welfare insurance, retirement or other
benefits available to Executive as of the Effective Date (except for reductions
in such benefits applicable to senior executive employees of the Company
generally);


iii.a material reduction in Executive’s base salary as of the Effective Date
(except for any reduction in such base salary that is proportional to or
commensurate with a decrease in the Company’s assets that occurs as a result of
the monetization or disposition of assets by the Company); or


iv.the failure of the Company or any Successor to honor any material term of
this Agreement.


ARTICLE 7


GENERAL PROVISIONS
7.1.Successors.


a.Company’s Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the Company’s business and/or assets (a “Successor”)
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any Successor which executes and delivers the assumption agreement
described in this Section 7.1(a) or which becomes bound by the terms of this
Agreement by operation of law.


b.Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


7.2    Notice.


c.General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to





--------------------------------------------------------------------------------



Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, attention: Board of Directors.


d.Notice of Termination. Any termination by the Company for Cause or by
Executive pursuant to a Resignation for Good Reason shall be communicated by a
notice of termination to the other party hereto given in accordance with Section
7.2(a) of this Agreement. Such notice shall indicate the specific termination
provision in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and shall specify the termination date, consistent with
the requirements of this Agreement. The failure by Executive to include in the
notice any fact or circumstance that contributes to a showing of the existence
of Good Reason shall not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing his rights
hereunder.


7.3.Non-Solicitation; Non-Disparagement. Executive shall not for a period of two
(2) years following Executive’s termination of employment with the Company for
any reason, either on Executive’s own account or jointly with or as a manager,
agent, officer, employee, consultant, partner, joint venturer, owner or
shareholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit or attempt to solicit away from the Company any
of its officers or employees or offer employment to any person who is an officer
or employee of the Company; provided, however, that a general advertisement to
which an employee of the Company responds shall in no event be deemed to result
in a breach of this Section 7.3. Executive also agrees not to harass or
disparage the Company or its employees, clients, directors or agents.


7.4.Survival of Provisions. The provisions of Sections 5.1 and 7.3 of this
Agreement shall survive the termination or expiration of Executive’s employment
with the Company and shall be fully enforceable thereafter. If it is determined
by a court of competent jurisdiction in any state that any restriction in
Section 5.1 or Section 7.3 of this Agreement is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.


7.5.Dispute Resolution.


a.To ensure the timely and economical resolution of disputes that arise in
connection with this Agreement, Executive and the Company agree that any and all
disputes, claims, or causes of action arising from or relating to the
enforcement, breach, performance or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single neutral arbitrator, in San Diego County,
California, conducted by the American Arbitration Association (“AAA”) under its
rules for arbitration of employment disputes. By agreeing to this arbitration
procedure, both Executive and the Company waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding.


The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. Each party shall
bear its own respective attorney fees and all other costs, unless provided by
law and awarded by the arbitrator; provided, however, that the Company shall pay
all AAA arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, Executive and the Company
each have the right to resolve any issue or dispute over intellectual property
rights by Court action instead of arbitration.


b.Executive understands that this Agreement does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and





--------------------------------------------------------------------------------



Housing, the Equal Employment Opportunity Commission or the workers’
compensation Committee. This Agreement, does, however, preclude Executive from
pursuing court action regarding any such claim.


c.Executive acknowledges and agrees that Executive is executing this Agreement
voluntarily and without any duress or undue influence by the Company or anyone
else. Executive further acknowledges and agrees that Executive has carefully
read this Agreement and that Executive has asked any questions needed for
Executive to understand the terms, consequences and binding effect of this
Agreement and fully understands it, including that Executive is waiving
Executive’s right to a jury trial. Finally, Executive agrees that Executive has
been provided an opportunity to seek the advice of an attorney of Executive’s
choice before signing this Agreement.


7.6.Remedies.


(a)Injunctive Relief. The parties agree that the services to be rendered by
Executive hereunder are of a unique nature and that in the event of any breach
or threatened breach of any of the covenants contained herein, the damage or
imminent damage to the value and the goodwill of the Company’s business will be
irreparable and extremely difficult to estimate, making any remedy at law or in
damages inadequate. Accordingly, the parties agree that the Company shall be
entitled to injunctive relief against Executive in the event of any breach or
threatened breach of any such provisions by Executive, in addition to any other
relief (including damage) available to the Company under this Agreement or under
law.


(b)Exclusive. Both parties agree that the remedy specified in Section 7.6(a)
above is not exclusive of any other remedy for the breach by Executive of the
terms hereof.


7.7.Compliance with Section 409A of the Code. The parties intend that this
Agreement (and all payments and other benefits provided under this Agreement) be
exempt from the requirements of Section 409A of the Code and the regulations and
rulings issued thereunder (collectively, “Section 409A”), to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A is applicable to such payments or
benefits, the parties intend that this Agreement (and such payments and
benefits) comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. Notwithstanding any other provision of
this Agreement to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions. Without limiting
the generality of the foregoing, and notwithstanding any other provision of this
Agreement to the contrary:


a.No amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of Section 409A shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of Section
409A. Furthermore, to the extent that Executive is a “specified employee” within
the meaning of Section 409A (determined using the identification methodology
selected by the Company from time to time, or if none, the default methodology)
as of the date of Executive’s separation from service, the Company shall, within
ten (10) business days after the date of Executive’s separation from service,
notify Executive that the Company is applying this Section 7.7(a) to the payment
otherwise due to be paid to Executive and shall acknowledge in writing its
obligation to accumulate and hold such amount in trust until paid in accordance
with this Section 7.7(a) and except as otherwise permitted by Section 409A, no
amount that constitutes a deferral of compensation which is payable on account
of Executive’s separation from service shall be paid to Executive before the
date which is the first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of Executive’s death following
such separation from service (the “Delayed Payment Date”). All such amounts that
would, but for this Section 7.7(a), become payable prior to the Delayed Payment
Date will be accumulated, held in trust for the benefit of Executive (subject
only to the claims of the general creditors of the Company), and paid on the
Delayed Payment Date. If a tax liability is created, the Company will withhold
and pay any tax owed and the net of tax amount will be held in trust.


b.Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.





--------------------------------------------------------------------------------





c.With regard to any provision in this Agreement that provides for reimbursement
of expenses or in-kind benefits, except for any reimbursement or in-kind benefit
provided pursuant to this Agreement that does not constitute a “deferral of
compensation” within the meaning of Section 409A, (i) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any taxable year of Executive shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year of Executive, and (iii) any such reimbursement shall be made
on or before the last day of Executive’s taxable year following the taxable year
in which the expense was incurred.


d.The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.


7.8    Release of Claims. Executive shall provide the Company with a signed
general release of all claims against the Company and its Affiliated Companies
in a form reasonably acceptable to the Company (a “Release of Claims”).
Executive shall not be entitled to the payments and benefits under Sections
6.1(a), 6.1(b), 6.1(c) and 6.1(d) of this Agreement unless such Release of
Claims is signed and delivered and no longer subject to revocation (if
applicable) within the time specified in the Release of Claims, but in no event
later than the sixtieth (60th) day following the Termination Date.


7.9    Unfunded Obligation. Any amounts payable to Executive pursuant to this
Agreement are unfunded obligations. The Company shall not be required to
segregate any monies from its general funds, or to create any trusts (other than
in accordance with Section 7.7(a) of this Agreement), or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any account shall not create or
constitute a trust or fiduciary relationship between the Board or the Company
and Executive, or otherwise create any vested or beneficial interest in
Executive or Executive’s creditors in any assets of the Company.


7.10    No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment or benefit contemplated by this Agreement by seeking
employment with a new employer or otherwise, nor shall any such payment or
benefit be reduced by any compensation or benefits that Executive may receive
from employment by another employer other than as provided in Section 6.1(d) of
this Agreement.


7.11.Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by a duly authorized representative of the Board. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.


7.12.Whole Agreement. This Agreement represents the entire understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
arrangements and understandings regarding same, including, but not limited to,
the Amended and Restated Severance Agreement that was made and entered into by
and between Executive and the Company, effective as of March 11, 2016.


7.13.Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.







--------------------------------------------------------------------------------



7.14.Choice of Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without giving effect to any conflict of law principles. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties pursuant to this Agreement that is not subject to
arbitration pursuant to Section 7.5 of this Agreement, the parties hereby submit
to and consent to the jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of the County of San
Diego, California, or the federal courts of the United States for the Southern
District of California, and no other courts.


7.15.Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


7.16.Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of Executive under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of Executive under
this Agreement shall be liable for, or subject to, any obligation or liability
of Executive.


7.17.Further Assurances. From time to time, at the Company’s request and without
further consideration, Executive shall execute and deliver such additional
documents and take all such further action as reasonably requested by the
Company to be necessary or desirable to make effective, in the most expeditious
manner possible, the terms of this Agreement and the Release of Claims, and to
provide adequate assurance of Executive’s due performance thereunder.


7.18.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.


7.19.Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.


IN WITNESS WHEREOF, each of the parties has executed this Agreement, as of the
day and year set forth below.





--------------------------------------------------------------------------------





PICO HOLDINGS, INC.






By: _______________    Date: _______________
Name:
Title:






EXECUTIVE






___________________    Date: _______________
Name:







--------------------------------------------------------------------------------




EXHIBIT B
DESIGNATED DUTIES


•
Actively assist the Company in recruiting a permanent or temporary Financial
Controller to be located in the Carson City, NV office of Vidler Water Company,
Inc. (“Vidler”).



•
Actively assist the Company in recruiting financial accounting and reporting
staff that will report to the new Financial Controller (positions to be located
in Vidler’s Carson City, NV office).



•
Assist in transitioning the new Financial Controller in all day to day oversight
of:  SEC financial reporting and filing, internal controls over financial
reporting, preparation of internal management accounts and analyses, IT
function, 401(k) reporting, treasury and payroll.



•
Actively assist in closing the Company’s corporate offices located in La Jolla,
CA.



•
Actively assist in implementing and transitioning new accounting staff and
function to Vidler’s Carson City, NV office.



•
Overseeing all of the Company’s SEC and other regulatory requirements, as well
as overseeing all interactions between the Company and its independent auditors.






